Citation Nr: 1028599	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-26 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for arthritis of the cervical spine.

2.  Entitlement to a disability rating in excess of 10 percent 
for migraine headaches.

3.  Entitlement to a disability rating in excess of 10 percent 
for right shoulder strain.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from April 1966 until his 
retirement in August 1995.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in March 
2010.  A transcript of the hearing is associated with the claims 
files. 

The Board notes that the Veteran perfected an appeal with respect 
to the issue of entitlement to an increased disability rating for 
Dupuytren's Syndrome of the left hand.  At his March 2010 Board 
hearing, the Veteran withdrew his appeal with respect to this 
issue.  The Board has limited its consideration accordingly.


REMAND

The Board finds that additional development is required before 
the Veteran's claims on appeal are decided.

With regard to the Veteran's claims of entitlement to increased 
disability ratings for arthritis of the cervical spine and right 
shoulder strain, the Board notes that the Veteran was afforded a 
VA examination for these disabilities in May 2008.  At his March 
2010 Board hearing, the Veteran reported that when the VA 
examiner was conducting range of motion measurements he told the 
Veteran to keep moving his neck and shoulder past the point where 
the Veteran's pain on motion began.  As the schedule for rating 
musculoskeletal disabilities compensates Veteran's for functional 
limitations, the Board finds that this examination report is 
insufficient because it does not provide an accurate picture of 
the Veteran's actual functional limitations resulting from his 
cervical spine arthritis and right shoulder strain, to include 
any functional limitation due to pain.

Therefore, the Veteran should be afforded a new VA examination to 
accurately determine the severity of all impairment resulting 
from the Veteran's cervical spine arthritis and right shoulder 
strain.  

At his May 2008 VA examination, the Veteran reported that he 
experienced migraine headaches approximately 5-6 times a week and 
that they lasted 1-2 days.  The examiner reported that the 
reported headaches were not prostrating because ordinary activity 
was possible.

At his March 2010 Board hearing, the Veteran reported that he 
still experienced several headaches a week, but that he would 
experience a headache which would cause him to take to his bed 
with an icepack approximately once every several weeks.  He 
reported that these headaches would last approximately 2-3 days 
and then he would not experience another debilitating headache 
for several weeks.

In an April 2010 letter, the Veteran's private treating physician 
reported that the Veteran experienced headaches at least 4 days a 
week and that the headaches would sometimes last for days at a 
time.  

The Board notes that the April 2010 letter from the Veteran's 
private physician is not sufficient to determine how often the 
Veteran experiences prostrating headaches.  This information is 
essential in determining the disability rating to which the 
Veteran is entitled for his migraine headaches.

The Board finds that the Veteran should be afforded a VA 
examination to determine the current extent of all impairment 
resulting from his migraine headaches, to include the frequency 
with which the Veteran experiences prostrating headaches.

Additionally, the Board notes that at his March 2010 Board 
hearing the Veteran testified that he had been forced to retire 
early because of his disabilities which are currently the subject 
of the appeal before the Board.  In the April 2010 letter 
received from the Veteran's private physician, the Veteran's 
physician reported that the Veteran was forced to retire before 
the age of 62 "solely" due to the frequency and severity of his 
constant headache problem.

The March 2010 testimony provided by the Veteran and the April 
2010 letter from the Veteran's private physician indicate that 
the Veteran might be unemployable solely due to his service-
connected disabilities on appeal.  According to the VA General 
Counsel, the question of TDIU entitlement may be considered as a 
component of an appealed increased rating claim if the TDIU claim 
is based solely upon the disability or disabilities which are the 
subject(s) of the increased rating claim(s).  If the Veteran 
asserts entitlement to a TDIU based in whole or in part on other 
service-connected disabilities which are not the subject of the 
appealed RO decision, the Board lacks jurisdiction over the TDIU 
claim except where appellate jurisdiction is assumed in order to 
grant a benefit, pursuant to 38 C.F.R. § 19.13 (a).  See 
VAOGCPREC 6-96.  VA General Counsel opinions are binding on the 
Board.  See 38 U.S.C.A. § 7104 (c) (West 2002); 38 C.F.R. 
§ 14.507 (2009).

Finally, the Board notes that further development is in order to 
comply with the notice requirements of 38 U.S.C.A. § 5103 (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159 (2009).



Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with notice 
in compliance with 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b), to include 
notice with respect to the TDIU claim and 
notice that is in compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the outstanding 
evidence.

3.	Then, the Veteran should be afforded a VA 
examination(s) by an examiner or examiners 
with appropriate expertise to determine 
the current level of severity of all 
impairment resulting from his service-
connected cervical spine arthritis, right 
shoulder strain, and migraine headaches.  
The claims files must be made available to 
and reviewed by the examiner(s).  Any 
indicated studies should be performed.  
The RO or the AMC should ensure that all 
information required for rating purposes 
is provided.

Based on the examination results and the 
review of the record, the examiner(s) 
should provide an opinion concerning the 
current degree of industrial impairment 
resulting from the service-connected 
cervical spine arthritis, right shoulder 
strain, and migraine headaches, to include 
whether they are sufficient by themselves 
or in combination with the other service-
connected disabilities to render the 
Veteran unemployable.  

The rationale for all opinions expressed 
must be provided.

4.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claims of 
entitlement to higher disability ratings 
for cervical spine arthritis, right 
shoulder strain, and migraine headaches; 
and his claim for a TDIU if it has not 
been rendered moot.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  


						(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

